ALLOWABLE SUBJECT MATTER

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse (Reg. No. 35,292) on 1/12/2022.

The application has been amended as follows: 
1. An information processing device comprising: 
circuitry configured to: 
detect a charged capacity of a battery; 
control charging of the battery; 
specify when discharge of the battery starts; and 
perform charging suppression control by charging the battery to a preparatorily charged capacity that is lower than a fully charged capacity of the battery, on a basis of the charged capacity detected, 
stopping the charging when the charged capacity of the battery reaches the preparatorily charged capacity, 
setting a margin based on current conditions, and 

the charging of the battery from the preparatorily charged capacity before starting discharge of the battery; and 
a charging terminal configured to connect to a charger for charging the battery, 
wherein the circuitry is further configured to predict a chargeable time period before discharge of the battery starts, on a basis of charge/discharge time information related to a time when the charger  has been connected to the charging terminal and a time when the charger has been disconnected from the charging terminal in past, 
derive the chargeable time period on a basis of the charge/discharge time information of one or more weeks, 
perform comparisons between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal in the past, and
determine, for times when the charger has been connected to the charting terminal and times when the charger has been disconnected from the charging terminal in the past, 
if there is an interval of time less than or equal to a predetermined time period between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal,

of the comparison performed is a predetermined value or more 

18. An information processing system comprising: 
circuitry configured to: 
detect a charged capacity of a battery; 
control a charging circuit; and 
specify when discharge of the battery starts, 
perform charging suppression control by charging the battery to a preparatorily charged capacity that is lower than a fully charged capacity of the battery, on a basis of the charged capacity detected, 
stopping the charging of the battery when the charged capacity of the battery reaches the preparatorily charged capacity, 
setting a margin based on current conditions, 
restarting, at a time obtained by subtracting a margin and a time to fully charge the battery from the preparatorily charge capacity, 
the charging of the battery from the preparatorily charged capacity before starting discharge of the battery, 
predicting a chargeable time period before discharge of the battery starts, on a basis of charge/discharge time information related to a time when a charger has been connected to a 
deriving the chargeable time period on a basis of the charge/discharge time information of one or more weeks, 
perform comparisons between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal in the past, and
determining, for times when the charger has been connected to the charging terminal and times when the charger has been disconnected from the charging terminal in the past, 
if there is an interval of time less than or equal to a predetermined time period between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal,

performing the charging suppression control on condition that an accuracy rate of the comparison performed is a predetermined value or more 

19. (Currently Amended) A charging method comprising: detecting a charged capacity of a battery; 
specifying when discharge of the battery starts; 

stopping the charging of the battery when the charged capacity of the battery reaches the preparatorily charged capacity; 
setting a margin based on current conditions;
performing charging suppression control by restarting, at a time obtained by subtracting the margin and a time to fully charge the battery from the preparatorily charge capacity, 
charging of the battery from the preparatorily charged capacity before discharge of the battery starts; 

predicting a chargeable time period before discharge of the battery starts, on a basis of charge/discharge time information related to a time when a charger has been connected to a charging terminal of the battery and a time when the charger has been disconnected from the charging terminal in past; 
deriving the chargeable time period on a basis of the charge/discharge time information of one or more weeks; 
perform comparisons between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal in the past, and
determining, for times when the charger has been connected to the charging terminal and times when the charger has been disconnected from the charging terminal in the past, 
if there is an interval of time less than or equal to a predetermined time period between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal,


performing the charging suppression control on condition that an accuracy rate of the comparison performed is a predetermined value or more 

Claims 1, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
to detect capacity; control changing; specify when discharge starts; perform charge suppression; stopping charging; setting a margin; restarting charging; and derive the chargeable time period.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
if there is an interval of time less than or equal to a predetermined time period between the specified time when discharge of the battery starts and the times when the charger has been 

Regarding claim 18 though the prior art teaches:  
to detect capacity; control changing; specify when discharge starts; perform charge suppression; stopping charging; setting a margin; restarting charging; and derive the chargeable time period.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
if there is an interval of time less than or equal to a predetermined time period between the specified time when discharge of the battery starts and the times when the charger has been disconnected from the charging terminal, performing the charging suppression control on condition that an accuracy rate of the comparison performed is a predetermined value or more.

Regarding claim 19 though the prior art teaches:  
detecting a charged capacity; specifying when discharge of the battery starts; charging the battery to a preparatorily charged capacity; stopping the charging of the battery; setting a margin based on current conditions; performing charging suppression control by restarting; predicting a chargeable time period; ; 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:


Claims 4-17 is/are dependent of claim 1 and are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859